DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 11, 13, 20, and 24 objected to because of the following informalities:  claims 1 and 11 each recite the phrase, “and/or” which is considered to render the claim indefinite. For the sake of expediting prosecution, the Examiner will interpret said limitation under its broadest reasonable interpretation; in each instance, as “or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 15-19, 21-23, and 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimke et al. (U.S. Patent Publication Number 2018/0342907) in view of Jung et al. (U.S. Patent Publication Number 2014/0266036).
Regarding Claim 1:
Dimke et al. discloses a method of operating a wireless power transmitter, comprising: to perform recalibration for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, discontinuing or limiting wireless power transfer, and/or communicating the FOD result to the wireless power receiver (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, performing the recalibration and continuing with wireless power transfer (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach receiving a request from a wireless power receiver associated with a foreign object detection.
However, Jung et al. discloses a method of operating a wireless power transmitter, comprising: receiving a request from a wireless power receiver for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); in response to receiving the request, performing a second type of FOD to produce a FOD result (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, discontinuing or limiting wireless power transfer, and/or communicating the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, communicating the FOD result to the wireless power receiver, and continuing with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to receive a request for a first type of foreign object detection (FOD) from a wireless power receiver, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object. 
Regarding Claim 2:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost)
Regarding Claim 5:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the request is sent in response to the wireless power receiver attempting to change the electromagnetic parameter by more than a threshold amount (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.).
Regarding Claim 6:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view of Jung, discloses wherein the electromagnetic parameter comprises a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 7:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view of Jung, discloses wherein the threshold is dynamically changed with a magnitude of a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 8:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%).
Regarding Claim 9:
Modified Dimke teaches the limitations of the preceding claim 5. While Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%), Modified Dimke fails to explicitly teach wherein the threshold amount is at least 50%. However, it would have been obvious to one of ordinary skill in the art to set the threshold amount to at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, selecting a given threshold amount would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 10:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the FOD result indicates a foreign object is not present or likely not present, the method further comprises communicating the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, etc., which disclose two-way communication occurring, including the communication of FOD results)
Regarding Claim 11:
Dimke et al. discloses a wireless power transmitter, comprising: circuitry configured to: to perform recalibration for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, discontinue or limit wireless power transfer, and/or communicate the FOD result to the wireless power receiver (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, perform the recalibration and continue with wireless power transfer (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach receive a request from a wireless power receiver associated with a foreign object detection.
However, Jung et al. discloses a wireless power transmitter, comprising: circuitry configured to: receive a request from a wireless power receiver for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); in response to receiving the request, perform a second type of FOD to produce a FOD result (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, discontinue or limit wireless power transfer, and/or communicate the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, continue with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to receive a request for a first type of foreign object detection (FOD) from a wireless power receiver, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object.
Regarding Claim 12:
Modified Dimke teaches the limitations of the preceding claim 11. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost)
Regarding Claim 15:
Modified Dimke teaches the limitations of the preceding claim 11. Modified Dimke, in further view of Jung, discloses wherein the request is sent in response to the wireless power receiver attempting to change the electromagnetic parameter by more than a threshold amount (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.).
Regarding Claim 16:
Modified Dimke teaches the limitations of the preceding claim 15. Modified Dimke, in further view of Jung, discloses wherein the electromagnetic parameter comprises a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 17:
Modified Dimke teaches the limitations of the preceding claim 15. Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%).
Regarding Claim 18:
Modified Dimke teaches the limitations of the preceding claim 15. While Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%), Modified Dimke fails to explicitly teach wherein the threshold amount is at least 50%. However, it would have been obvious to one of ordinary skill in the art to set the threshold amount to at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, selecting a given threshold amount would have flown naturally to one of ordinary skill in the art as necessitated by the 
Regarding Claim 19:
Dimke et al. discloses a method of operating a wireless power receiver, comprising: to perform recalibration for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer, (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer and performing recalibration of the first type of FOD (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation)
However, Jung et al. discloses a method of operating a wireless power receiver, comprising: sending a request to a wireless power transmitter for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); receiving a result of a second type of FOD from the wireless power transmitter (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer and performing recalibration of the first type of FOD (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to send a request for a first type of foreign object detection (FOD) to a wireless power transmitter, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object.
Regarding Claim 21:
Modified Dimke teaches the limitations of the preceding claim 19. Modified Dimke, in further view of Jung, discloses wherein the request includes an indication of a probability of the presence of a foreign object (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 22:
Modified Dimke teaches the limitations of the preceding claim 21. Modified Dimke, in further view of Jung, discloses wherein the wireless power receiver is configured to determine the probability of the presence of a foreign object by measuring a temperature variation (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present).
Regarding Claim 23:
Dimke et al. discloses a wireless power receiver, comprising: circuitry configured to: to perform recalibration for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer and performing recalibration of the first type of FOD (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach send a request to a wireless power transmitter associated with a foreign object detection.
However, Jung et al. discloses a wireless power receiver, comprising: circuitry configured to: send a request to a wireless power transmitter for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); receive a result of a second type of FOD from the wireless power transmitter (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to send a request for a first type of foreign object detection (FOD) to a wireless power transmitter, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object 
Regarding Claim 25:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the request includes an indication of a probability of the presence of a foreign object (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 26:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the wireless power receiver is configured to determine the probability of the presence of a foreign object by measuring a temperature variation (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present)
Claims 3, 13, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimke et al. (U.S. Patent Publication Number 2018/0342907) in view of Jung et al. (U.S. Patent Publication Number 2014/0266036) and in further view of Liu et al. (U.S. Patent Publication Number 2019/0140489).
Regarding Claim 3:
Modified Dimke teaches the limitations of the preceding claim 2. While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails to teach wherein the second type of FOD measures Q-factor and/or system self-resonant frequency.
However, Liu et al. discloses wherein the second type of FOD measures Q-factor and/or system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 13:
Modified Dimke teaches the limitations of the preceding claim 12. While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke 
However, Liu et al. discloses wherein the second type of FOD measures Q-factor and/or system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 20:
Modified Dimke teaches the limitations of the preceding claim 19. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost). While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails 
However, Liu et al. discloses wherein the second type of FOD measures Q-factor and/or system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 24:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost). While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails 
However, Liu et al. discloses wherein the second type of FOD measures Q-factor and/or system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Allowable Subject Matter
Claims 4 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claims 4 and 14, when taken into consideration in their entirety with the claims from which they depend, appear to be directed towards a non-obvious improvement over the prior art of record. While changes in operating modes between a high and low power mode are known in the art, the prior art of record fails to appropriately teach or suggest, such a request being made in conjunction with the claim limitations as currently presented within independent claims 1 and 11. For these reasons, inter alia, it appears as though the inclusion of dependent claims 4 and 14 in their entirety, taken into consideration with the claims from which they .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836